 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between Bluerock Residential
Growth REIT, Inc., a Maryland corporation (the “REIT”), Bluerock Residential
Holdings, L.P, a Delaware limited partnership, the operating partnership
subsidiary of the REIT (the “Operating Partnership”), and the Operating
Partnership’s subsidiary, Bluerock REIT Operator, LLC, a Delaware limited
liability company (“REIT Operator” and, together with the REIT and the Operating
Partnership, the “Company”), and R. Ramin Kamfar (“Executive”) is dated as of
the Effective Date.

 

WHEREAS, REIT Operator desires to employ Executive and Executive desires to be
employed by REIT Operator to provide services for the Company on the terms
contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.           Term of Employment.

 

(a)          Subject to the terms and conditions of this Agreement, REIT
Operator hereby employs Executive, and Executive hereby accepts employment with
REIT Operator, in the positions and with the duties and responsibilities as set
forth in Section 2 hereof for the Term of Employment (as defined below). The
REIT and the Operating Partnership agree to be jointly and severally liable for
all obligations of the REIT Operator under this Agreement, including payment
obligations.

 

(b)          The term of employment under this Agreement will commence on the
date of the Closing (as defined in that certain Contribution and Sale Agreement
between the REIT, the Operating Partnership, BRG Manager, LLC and the other
parties thereto, dated as of August 3, 2017) (the “Effective Date”) and continue
for an initial term through December 31, 2020 (the “Initial Term”), unless the
Agreement is terminated sooner in accordance with Section 5 below. Commencing on
the last day of the Initial Term and on each subsequent anniversary of such
date, the term of this Agreement shall automatically be extended for successive
one-year periods (each such extension, a “Renewal Term”); provided, however,
that either the Company or Executive may elect not to extend the Term of
Employment by giving written notice to the other party at least sixty (60) days
prior to any such anniversary date (a “Non-Renewal”). The period commencing on
the Effective Date and ending at the end of the Initial Term or any Renewal Term
(or earlier termination of Executive’s employment hereunder) shall hereinafter
be referred to as the “Term of Employment” or “Term.” If the Closing (as defined
in that certain Contribution and Sale Agreement between the REIT, the Operating
Partnership, BRG Manager, LLC and the other parties thereto, dated as of August
3, 2017) does not occur, this Agreement will automatically terminate and be of
no force or effect.

 

2.           Position; Duties and Responsibilities.

 

(a)          During the Term of Employment, Executive will be employed by the
REIT Operator and will serve as the Chief Executive Officer of the REIT and
Chairman of the Board of Directors of the REIT (the “Board of Directors” or the
“Board”), reporting directly to the Board. In this capacity, Executive shall
have the duties, authorities and responsibilities as are required by Executive’s
position commensurate with the duties, authorities and responsibilities of
persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as may reasonably be assigned to
Executive as the Board of Directors shall designate from time to time that are
not inconsistent with Executive’s position and that are consistent with the
bylaws of the REIT, the limited partnership agreement of the Operating
Partnership, and the operating agreement of REIT Operator, each as may be
amended from time to time, including, but not limited to, managing the affairs
of the Company.

 

 

 

 

(b)          During the Term of Employment, Executive will, without additional
compensation, also serve on the Board of Directors of, serve as an officer of,
and/or perform such executive and consulting services for, or on behalf of, such
subsidiaries of the Company as the Board of Directors may, from time to time,
request.

 

(c)          During the Term of Employment, Executive will serve the Company
faithfully, diligently, and to the best of his ability and will devote
substantially all of his business time and attention to the performance of his
duties hereunder, and shall have no other employment (unless approved by the
Board of Directors); provided, that, nothing contained herein shall prohibit
Executive from (i) participating in trade associations or industry organizations
in furtherance of the Company’s interests, (ii) engaging in charitable, civic,
educational or political activities, (iii) engaging in passive personal
investment activities for himself and his family, (iv) devoting time as he
determines in good faith to be necessary or appropriate to fulfill his duties to
Bluerock Real Estate, LLC and its affiliates (“Bluerock”), or (v) accepting
directorships or similar positions (together, the “Personal Activities”), in
each case so long as the Personal Activities do not unreasonably interfere,
individually or in the aggregate, with the performance of Executive’s duties to
the Company under this Agreement or the restrictive covenants set forth in
Section 10 of this Agreement.

 

(d)          During the Term of Employment, Executive shall perform the services
required by this Agreement at the Company’s principal offices located in New
York, New York (the “Principal Location”), except for travel to other locations
as may be necessary to fulfill Executive’s duties and responsibilities
hereunder.

 

3.           Compensation and Benefits.

 

(a)          Base Salary. During the Term of Employment, Executive will be
entitled to receive an annualized base salary (the “Base Salary”) of not less
than $400,000. The Base Salary shall be paid in accordance with REIT Operator’s
normal payroll practices, but no less often than semi-monthly.

 

(b)          Incentive Compensation. In addition to the Base Salary, Executive
shall be entitled to participate in any short-term and long-term incentive
programs (including without limitation equity compensation plans) established by
the Company, including for its senior level executives. However, during the Term
of Employment, and subject to subsection (e) below, such arrangements will
include:

 

(1) Annual Performance Bonus. In each calendar year of the Term of Employment,
Executive shall be eligible to receive an annual incentive bonus (the “Annual
Bonus”) payable in cash, pursuant to the performance criteria and targets
established and administered by the Board (or a committee of directors to whom
such responsibility has been delegated by the Board), with a target Annual Bonus
of at least 100% of his Base Salary. The Annual Bonus payable to Executive each
year shall be determined and payable as soon as practicable after year-end for
such year (but no later than March 15th). The Executive’s cash bonus for the
stub period of 2017 will be determined in the reasonable business judgment of
the Board or another committee of directors to whom such responsibility has been
delegated by the Board. To be entitled to receive any Annual Bonus, except as
otherwise provided in Sections 5(c) and 5(d), Executive must remain employed
through the last day of the calendar year to which the Annual Bonus relates.

 

(2) Long-Term Equity Incentives. In connection with the Company’s long term
incentive plan as established by the Board (or a committee of directors to whom
such responsibility has been delegated by the Board) on a rolling three year
basis:

 

2  

 

 

a.           Time-Vested Performance Equity Award. At the beginning of each year
of the Term of Employment beginning with the year ending December 31, 2018,
Executive shall be granted an annual award of time-vested equity in the form of
long term incentive plan units of the Operating Partnership (“LTIPs”) (the
“Annual LTIP Award”). The number of LTIPs to be issued pursuant to the Annual
LTIP Award shall be determined by dividing an amount no less than $600,000 by
the volume weighted average price of a share of the REIT’s Class A Common Stock,
as reported on the NYSE MKT (or then-applicable Exchange), for the twenty (20)
trading days immediately preceding the date of grant of such LTIP award. In
addition, as of the Effective Date, Executive shall be granted a pro-rated
Annual LTIP Award for the 2017 stub period, with the number of LTIPs granted to
be determined based on the pro-rated dollar amount of the Annual LTIP Award,
divided by the volume weighted average price of a share of the REIT’s Class A
Common Stock, as reported on the NYSE MKT (or then-applicable Exchange), for the
twenty (20) trading days immediately preceding the Effective Date. Each Annual
LTIP Award (including the prorated award to be granted in 2017) will vest and
become nonforfeitable in three equal installments on the effective date of each
anniversary of grant, subject to provisions set forth in Sections 3(f) and 5 of
this Agreement.

 

b.           Long Term Equity Performance Award. At the beginning of each year
of the Term of Employment beginning with the year ending December 31, 2018,
Executive shall be granted an annual performance award of equity in the form of
LTIPs for a three-year performance period, which award shall be subject to
performance criteria and targets established and administered by the Board (or
the compensation committee of the Board (the “Compensation Committee”) or
another committee of directors to whom such responsibility has been delegated by
the Board) (the “Long Term Performance Award”). The number of LTIPs to be issued
pursuant to the Long Term Performance Award shall be no fewer than 150% of the
Annual LTIP Award. Satisfaction of the performance criteria and targets
established and administered by the Board (or the Compensation Committee or
another committee of directors to whom such responsibility has been delegated by
the Board) with respect to each Long Term Performance Award will be determined
by the Board (or the Compensation Committee or such other committee to whom such
responsibility has been delegated) and, to the extent earned, will thereupon
vest and become nonforfeitable effective as of the last day of the performance
period, subject to provisions set forth in Sections 3(f) and 5 of this
Agreement.

 

(c)          Employee Benefit Programs and Fringe Benefits. During the Term of
Employment, Executive will be eligible to participate in all executive incentive
and employee benefit programs of the Company made available to the Company’s
senior level executives generally, as such programs may be in effect from time
to time; provided that nothing herein shall prevent the Company from amending or
terminating any such programs pursuant to the terms thereof (except to the
extent the amendment or termination would prevent the Company from satisfying
its obligations under Sections 3(a), 3(b) and 4). The REIT Operator will
reimburse Executive for any and all necessary, customary and usual business
expenses incurred and paid by Executive in connection with his employment upon
presentation to the Company of reasonable substantiation and documentation, and
in accordance with, and subject to the terms and conditions of, applicable
Company policies. During the Term, Executive shall be entitled to paid vacation
and, if applicable paid time off, per year of the Term (as pro-rated for any
stub employment period) in accordance with the Company’s policy on accrual and
use applicable to employees as in effect from time to time, but in no event
shall Executive accrue less than four (4) weeks of vacation per calendar year
(pro-rated for any stub employment period).

 

(d)          Insurance; Indemnification. Executive shall be covered by such
comprehensive directors’ and officers’ liability insurance and errors and
omissions liability insurance as the Company or the REIT shall have established
and maintained in respect of its directors and officers generally and at its
expense, and the Company or the REIT shall cause such insurance policies to be
maintained in a manner reasonably acceptable to Executive both during and, in
accordance with Section 5(i) below, after Executive’s employment with the
Company. Executive shall also be entitled to indemnification rights, benefits
and related expense advances and reimbursements to the same extent as any other
director or officer of the Company or the REIT and to the maximum extent
permitted under applicable law pursuant to an indemnification agreement,
including “tail” coverage following termination of service (the “Indemnification
Agreement”).

 

3  

 

 

(e)          Annual Review. Beginning in 2018, the Compensation Committee of the
Board of Directors (the “Compensation Committee”) will undertake a formal review
of the amounts payable and potentially payable to Executive pursuant to this
Section 3 (the “Compensation and Benefits”) no less frequently than annually.
The Compensation Committee shall be entitled to make all determinations relating
to this Section 3(e) in its sole discretion; provided, however, that neither the
Compensation Committee nor the Company shall be entitled to decrease Executive’s
Base Salary or the annual or long-term target incentive opportunities (as
referenced in Section 3(b)).

 

(f)          Clawback/Recoupment. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation provided to, or gain realized by,
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company shall be subject to repayment and/or forfeiture by Executive to the
Company if and to the extent any such compensation or gain (i) is or becomes
subject to the “clawback” policy adopted by the REIT and in effect as of the
date hereof that is applicable to Executive and other similarly situated
executives, or (ii) is, or in the future, becomes subject to, any law, rule,
requirement or regulation which imposes mandatory recoupment or forfeiture,
under circumstances set forth in such law, rule, requirement or regulation.

 

4.           Initial Commitment Award. As of the Effective Date, Executive shall
be granted an award of LTIPs (the “Initial Commitment Award”). The number of
LTIPs to be issued pursuant to this Section 4 shall be determined by dividing
$2,500,000 by the volume weighted average price of a share of the REIT’s Class A
Common Stock, as reported on the NYSE MKT (or then-applicable Exchange), for the
twenty (20) trading days immediately preceding the date of grant. The Initial
Commitment Award will vest and become nonforfeitable in five equal annual
installments on each anniversary of the Effective Date, subject to provisions
set forth in Sections 3(f) and 5 of this Agreement.

 

5.           Termination of Employment.

 

(a)          Termination Due to Disability. The Company may cause the REIT
Operator to terminate Executive’s employment, to the extent permitted by
applicable law, if Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, actually receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Company (“Disability”). If Executive’s employment is
terminated under this Section 5(a) for Disability, (A) the Company shall pay to
Executive the Accrued Benefits pursuant to Section 5(i) below, and (B)
Executive’s outstanding equity awards (x) that are subject solely to time-based
vesting conditions (including, but not limited to, each Annual LTIP Award and
the Initial Commitment Award), shall become fully vested as of Executive’s date
of termination for Disability and (y) that are subject to performance-based
vesting conditions (including each Long Term Performance Award), will vest if
and to the extent the applicable performance-based vesting conditions are
satisfied as of the date of termination (without regard to the original length
of the performance period); provided, however, that any performance-based award
that vests pursuant to clause (y) will be pro-rated for the actual number of
days in the applicable vesting period preceding the date of termination of
Executive’s employment.

 

4  

 

 

(b)          Termination Due to Death. Executive’s employment shall terminate
automatically upon Executive’s death during the Term of Employment. If
Executive’s employment is terminated because of Executive’s death, (i) the
Company shall pay to Executive’s executor, legal representative, administrator
or designated beneficiary, as applicable, the Accrued Benefits pursuant to
Section 5(i) below, and (ii) Executive’s executor, legal representative,
administrator or designated beneficiary, as applicable, shall be entitled to all
of Executive’s outstanding equity awards (x) that are subject solely to
time-based vesting conditions (including, but not limited to, each Annual LTIP
Award and the Initial Commitment Award), which shall become fully vested as of
Executive’s date of termination and (y) that are subject to performance-based
vesting conditions (including each Long Term Performance Award), will vest if
and to the extent the applicable performance-based vesting conditions are
satisfied as of the date of termination (without regard to the original length
of the performance period); provided, however, that any performance-based award
that vests and becomes payable pursuant to clause (y) will be pro-rated for the
actual number of days in the applicable performance period preceding Executive’s
death. Otherwise, the Company shall have no further liability or obligation
under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive.

 

(c)          Company Non-Renewal. In the event that Executive’s employment is
terminated by reason of a Non-Renewal by the Company and Executive is willing
and able, at the time of such Non-Renewal, to continue performing services on
the terms and conditions set forth herein for the Renewal Term that would have
occurred but for the Non-Renewal, then Executive shall be entitled to the
payments and benefits provided in Section 5(d) below, subject to the terms and
conditions of Section 5(d) including the Release Requirement.

 

(d)          Termination by the Company Without Cause or by Executive for Good
Reason. The Company may cause the REIT Operator to terminate Executive’s
employment at any time without Cause (as provided in Section 7) upon not less
than sixty (60) days’ prior written notice to Executive, and Executive may
terminate Executive’s employment by resigning for Good Reason (as provided in
Section 7) upon not less than sixty (60) days’ prior written notice of such
resignation to the Company. Upon any such termination of Executive’s employment
without Cause or for Good Reason, Executive shall be entitled to receive the
following:

 

(i)          The Accrued Benefits, pursuant to Section 5(i) below; and

 

(ii)         if Executive signs a general release of claims in favor of the
Company in substantially the same form as attached hereto as Exhibit A, and
subject to the expiration of any applicable or legally required revocation
period, all within sixty (60) days after the effective date of termination (the
“Release Requirement”):

 

(1)         the Company shall pay Executive a cash amount (the “Severance
Amount”) equal to three (3) (the “Severance Multiple”) times the sum of (A) his
then-current Base Salary and (B) the average of the Annual Bonuses paid to
Executive in accordance with Section 3(b) hereof for the two years preceding the
termination; provided, however, if Executive’s termination pursuant to this
Section 5(d) occurs (I) during the year ending December 31, 2017, Executive’s
Target Bonus (as per the incentive plan established for Executive) (“Target
Bonus”) will be used in lieu of the average described in Section 5(d)(ii)(1)(B),
or (II) during the year ending December 31, 2018, the Annual Bonus paid or
payable to Executive for the year ending December 31, 2017 will be used in lieu
of the average described in Section 5(d)(ii)(1)(B); provided, further, that if
the termination occurs during the years ending December 31, 2018 or 2019, the
2017 Annual Bonus shall be annualized for purposes of calculating the average
described in Section 5(d)(ii)(1)(B). Subject to Section 30, the Severance Amount
will be paid in accordance with the normal payroll practice of the REIT Operator
over the twelve-month period beginning within sixty (60) days following the
effective date of Executive’s termination (with the first payment to include any
installment payments that would have been made during such sixty (60) day period
if payments had commenced on the effective date of Executive’s termination);

 

5  

 

 

(2)         within sixty (60) days following the effective date of termination,
the Company shall pay Executive an amount equal to Executive’s Target Bonus for
the then-current calendar year of Executive’s employment (annualized, to the
extent the 2017 Target Bonus is used), pro-rated for the number of days in such
calendar year ending on the effective date of Executive’s termination of
employment;

 

(3)         Executive’s outstanding equity awards (x) that are subject solely to
time-based vesting conditions (including, but not limited to each Annual LTIP
Award and the Initial Commitment Award), will become fully vested as of the
effective date of Executive’s termination and (y) that are subject to
performance-based vesting conditions (including that each Long Term Performance
Award), will vest if and to the extent the applicable performance-based vesting
conditions are satisfied as of the date of termination (without regard to the
original length of the performance period); provided, however, that any
performance-based award that vests pursuant to clause (y) will be pro-rated for
the actual number of days in the applicable vesting period preceding the
effective date of Executive’s termination of employment; and

 

(4)         if Executive is entitled to elect continuation of coverage under any
Company group health plan pursuant to applicable law, the REIT Operator will
reimburse Executive for 100% of the COBRA premiums incurred by Executive for
Executive and his dependents under such health care plan during the duration of
Executive’s COBRA continuation period.

 

(e)          Termination by the Company for Cause. The Company may cause the
REIT Operator to terminate Executive’s employment at any time for Cause pursuant
to the provisions of Section 7(a) below, in which event as of the effective date
of such termination all payments and benefits under this Agreement shall cease
and all then unvested awards or benefits shall be forfeited, except for the
continuing obligation to pay Executive his Accrued Benefits.

 

(f)          Voluntary Termination by Executive without Good Reason. Executive
may voluntarily terminate his employment without Good Reason upon sixty (60)
days’ prior written notice. In any such event, after the effective date of such
termination, no further payments or benefits shall be due under this Agreement
and all then unvested awards or benefits shall be forfeited, except for the
obligation to pay Executive after the effective date of such termination his
Accrued Benefits. For the avoidance of doubt, Non-Renewal by Executive shall
constitute a termination under this Section 5(f).

 

(g)          Notice of Termination. Any termination of Executive’s employment
shall be communicated by a written notice of termination to the other party
hereto given in accordance with Section 20 and shall specify the termination
date in accordance with the requirements of this Agreement.

 

(h)          Resignation of All Other Positions. Upon termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned from all
positions that Executive holds as an officer of the Company or any affiliate of
the Company, and from all positions that he holds as a member of the Board of
Directors (or a committee thereof) or the board of directors (or a committee
thereof) of any subsidiary or affiliate of the REIT, unless otherwise mutually
agreed with the Board of Directors, and shall take all actions reasonably
requested by the Company to effectuate the foregoing.

 

6  

 

 

(i)          General Provisions. (1) Upon any termination of Executive’s
employment, Executive shall be entitled to receive the following: (A) any unpaid
Base Salary and accrued but unused vacation and/or paid time off (determined in
accordance with Company policy) through the date of termination (paid in cash
within 30 days, or such shorter period required by applicable law, following the
effective date of termination), (B) reimbursement for all necessary, customary
and usual business expenses and fees incurred and paid by Executive prior to the
effective date of termination, in accordance with Section 3(c) above (payable in
accordance with the Company’s expense reimbursement policy), and (C) vested
benefits, if any, to which Executive may be entitled under the Company’s
employee benefit plans, including those as provided in Section 3(c) above
(payable in accordance with the applicable employee benefit plan), and directors
and officers liability coverage pursuant to Section 3(d) for actions and
inactions occurring during the Term, and continued coverage for any actions or
inactions by Executive while providing cooperation under this Agreement
(collectively, “Accrued Benefits”).

 

(2) During any notice period required under Section 5 or Section 7, as
applicable, (A) Executive shall remain employed by the Company and shall
continue to be bound by all the terms of this Agreement and any other applicable
duties and obligations to the Company, (B) the Company may direct Executive not
to report to work, and (C) Executive shall only undertake such actions on behalf
of the Company, consistent with his position, as expressly directed by the Board
of Directors.

 

The parties agree that a termination of Executive’s employment pursuant to this
Section 5 will not be a breach of this Agreement and does not relieve either
party of its other obligations hereunder.

 

6.           Code Section 280G.

 

(a)          Treatment of Payments. Notwithstanding anything in this Agreement
or any other plan, arrangement or agreement to the contrary, in the event that
an independent, nationally recognized, accounting firm which shall be designated
by the Company with Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by Executive from the Company or any of
its affiliates or from any person who effectuates a change in control or
effective control of the Company or any of such person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the
payments or benefits to be received by Executive that are subject to Section
280G or 4999 of the Code shall be reduced to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax, but such reduction
shall occur if and only to the extent that the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes, and employment, Social Security and Medicare taxes on
such reduced Total Payments), is greater than or equal to the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes and employment, Social Security and
Medicare taxes on such Total Payments and the amount of Excise Tax (or any other
excise tax) to which Executive would be subject in respect of such unreduced
Total Payments). For purposes of this Section 6(a), the above tax amounts shall
be determined by the Accounting Firm, applying the highest marginal rate under
Section 1 of the Code and under state and local laws which applied (or is likely
to apply) to Executive’s taxable income for the tax year in which the
transaction which causes the application of Section 280G or 4999 of the Code
occurs, or such other rate(s) as the Accounting Firm determines to be likely to
apply to Executive in the relevant tax year(s) in which any of the Total
Payments is expected to be made. If the Accounting Firm determines that
Executive would not retain a larger amount on an after-tax basis if the Total
Payments were so reduced, then Executive shall retain all of the Total Payments.

 

7  

 

 

(b)          Ordering of Reduction. In the case of a reduction in the Total
Payments pursuant to Section 6(a), the Total Payments will be reduced in the
following order: (A) payments that are payable in cash (and that are not
deferred compensation within the meaning of Section 409A of the Code) that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (B) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) (and that are not
deferred compensation within the meaning of Section 409A of the Code), with the
highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (C) payments that are
payable in cash (and that are not deferred compensation within the meaning of
Section 409A of the Code) that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (D) payments and benefits (that are not deferred
compensation within the meaning of Section 409A of the Code) due in respect of
any equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (E) all other cash or non-cash benefits not otherwise described in
above will be next reduced pro-rata with any payments or benefits that are
deferred compensation within the meaning of Section 409A of the Code being
reduced last.

 

(c)          Certain Determinations. For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax: (A) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code will be taken into account;
(B) no portion of the Total Payments will be taken into account which, in the
opinion of the Accounting Firm, does not constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments will be taken into account which, in the opinion of the
Accounting Firm, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as set forth in Section 280G(b)(3) of the Code) that is
allocable to such reasonable compensation; and (C) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments will
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. Executive and the Company shall furnish
such documentation and documents as may be necessary for the Accounting Firm to
perform the requisite calculations and analysis under this Section 6 (and shall
cooperate to the extent necessary for any of the determinations in this Section
6(c) to be made), and the Accounting Firm shall provide a written report of its
determinations hereunder, including detailed supporting calculations. If the
Accounting Firm determines that aggregate Total Payments should be reduced as
described above, it shall promptly notify Executive and the Company to that
effect. In the absence of manifest error, all determinations by the Accounting
Firm under this Section 6 shall be binding on Executive and the Company and
shall be made as soon as reasonably practicable following the later of
Executive’s date of termination of employment or the date of the transaction
which causes the application of Section 280G of the Code. The Company shall bear
all costs, fees and expenses of the Accounting Firm and any legal counsel
retained by the Accounting Firm.

 

(d)          Additional Payments. If Executive receives reduced payments and
benefits by reason of this Section 6 and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal
Revenue Service proceeding, that Executive could have received a greater amount
without resulting in any Excise Tax, then the Company shall thereafter pay
Executive the aggregate additional amount which could have been paid without
resulting in any Excise Tax as soon as reasonably practicable following such
determination.

 

8  

 

 

7.           Definitions.

 

(a)          “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

 

(i)          Executive’s conviction of, or plea of guilty or nolo contendere to,
a felony (excluding traffic-related felonies), or any financial crime involving
the Company (including, but not limited to, fraud, embezzlement or
misappropriation of Company assets) which termination shall become effective
immediately as of the date the Board of Directors determines to terminate this
Agreement, which action must be taken on or after the date of such conviction or
plea or within sixty (60) days thereafter;

 

(ii)         Executive’s willful and gross misconduct in the performance of his
duties (other than by reason of his incapacity or disability) it being expressly
understood that the Company’s dissatisfaction with Executive’s performance shall
not constitute Cause;

 

(iii)        Executive’s continuous, willful and material breach of this
Agreement after written notice of such breach has been given by the Board in its
reasonable discretion exercised in good faith; provided that, in no event shall
any action or omission in subsection (ii) or (iii) constitute “Cause” unless (1)
the Company gives notice to Executive stating that Executive will be terminated
for Cause, specifying the particulars thereof in reasonable detail and the
effective date of termination (which shall be no less than ten (10) business
days following the date on which such written notice is received by Executive)
(the “Cause Termination Notice”), (2) the Company provides Executive and his
counsel with an opportunity to appear before the Board to rebut or dispute the
alleged reason for termination on a specified date that is at least three (3)
business days following the date on which the Cause Termination Notice is given,
but prior to the stated termination date described in clause (1), and (3) a
majority of the Board (calculated without regard to Executive, if applicable)
determines that Executive has failed to materially cure or cease such misconduct
or breach within ten (10) business days after the Cause Termination Notice is
given to him. For purposes of the foregoing sentence, no act, or failure to act,
on Executive’s part shall be considered willful unless done or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company, and any act or omission by
Executive pursuant to the authority given pursuant to a resolution duly adopted
by the Board or on the advice of counsel to the Company will be deemed made in
good faith and in the best interest of the Company.

 

(b)          “Good Reason” shall mean, without Executive’s consent:

 

(i)          the assignment to Executive of duties or responsibilities
substantially inconsistent with Executive’s title at the Company or a material
diminution in Executive’s title, authority or responsibilities; provided, that
failing to maintain Executive as a member of the Board shall constitute Good
Reason;

 

(ii)         A material reduction in Executive’s Base Salary or the annual or
long-term target incentive opportunities (as referenced in Section 3(b)) during
the Term;

 

(iii)        A continuous, willful and material breach by the Company of this
Agreement; or

 

(iv)        the relocation (without the written consent of Executive) of
Executive’s principal place of employment by more than thirty-five (35) miles
from the Principal Location.

 

Notwithstanding the foregoing, (1) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
of at least sixty (60) days but no more than ninety (90) days from the date of
such notice) is given no later than ninety (90) days after the time at which the
event or condition purportedly giving rise to Good Reason first occurs or arises
and (2) if there exists an event or condition that constitutes Good Reason, the
Company shall have thirty (30) days from the date notice of such termination is
received to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder; provided, however, that
the Company’s right to cure such event or condition shall not apply if there
have been repeated breaches by the Company.

 

9  

 

 

8.           Confidentiality/Non-Disclosure. Executive acknowledges that, in the
course of his employment with the Company, he has become and/or will become
acquainted and trusted with (a) certain confidential information and trade
secrets, which confidential information includes, but is not limited to,
proprietary software, customer lists and information, information concerning the
Company’s finances, business practices, long-term and strategic plans and
similar matters, information concerning the Company’s formulas, designs, methods
of business, trade secrets, technology, business operations, business records
and files, and any other information that is not generally known to the public
or within the industry or trade in which the Company competes and was not known
to Executive prior to his employment with the Company, and (b) information of
third parties that the Company is under a duty to maintain as confidential
(collectively, “Confidential Information”). Except in furtherance of his duties
hereunder, Executive agrees that he will not cause any Confidential Information
to be disclosed to third parties without the prior written consent of the
Company and that he will not, without the prior written consent of the Company,
divulge or make any use of such Confidential Information, except as may be
required by law and/or to fulfill his obligations hereunder. Upon the
termination of Executive’s employment for whatever reason, or at any time the
Company may request, Executive shall immediately deliver to the Company all of
the Company’s property in Executive’s possession or under Executive’s control,
including but not limited to all originals and copies of memoranda, notes,
plans, records, reports, computer files, disks and tapes, thumb drives,
printouts, worksheets, source code, software, programming work, and all
documents, forms, records or other information, in whatever form it may exist,
regarding the Company’s business, clients, products or services. Confidential
Information does not include information that: (i) becomes generally known to
the public subsequent to disclosure to Executive through no wrongful act of
Executive or any representative of Executive; (ii) was known to the public prior
to its disclosure to Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process. Additionally, the Parties
acknowledge and agree that the obligations of this Section 8 shall be in
addition to and shall not diminish any obligations that Executive may have to
Company or any customer of Company under any separate Non-Disclosure and
Confidentiality Agreement that Executive may execute during his employment with
the Company.

 

9.           Intellectual Property, Inventions and Patents. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any Confidential Information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s actual or
anticipated business, research and development or existing or future products or
services and which were or are conceived, developed, contributed to or made or
reduced to practice by Executive (whether alone or jointly with others) while
employed by the Company, whether before or after the date of this Agreement
(“Work Product”), belong to the Company. Executive shall promptly disclose such
Work Product to the Board of Directors of the Company and, at the Company’s
expense, perform all actions reasonably requested by the Board of Directors of
the Company (whether during or after the Term of Employment) to establish and
confirm such ownership (including assignments, consents, powers of attorney and
other instruments). Executive acknowledges that all copyrightable Work Product
shall be deemed to constitute “works made for hire” under the U.S. Copyright Act
of 1976, as amended, and that the Company shall own all rights therein. To the
extent that any such copyrightable work is not a “work made for hire,” Executive
hereby assigns and agrees to assign to the Company all right, title and
interest, including a copyright, in and to such copyrightable work. The
foregoing provisions of this Section 9 shall not apply to any invention that
Executive developed entirely on Executive’s own time without using the Company’s
equipment, supplies, facilities or trade secret information, except for those
inventions that (i) relate to the Company’s business or actual or demonstrably
anticipated research or development, or (ii) result from any work performed by
Executive for the Company.

 

10  

 

 

10.         Restrictive Covenants.

 

(a)          Notification of New Employer. During Executive’s employment and for
a period of twelve (12) months immediately following the termination of his
employment with the Company, Executive will advise the Company of any new
employer of his, or any other person or entity for whom he may perform services,
within three (3) days after commencing to work for such employer or other person
or entity. Executive hereby agrees to notify, and grant consent to notification
by the Company to, any new employer, or other person or entity for whom he may
perform services, of his obligations under this Agreement.

 

(b)          Solicitation of Employees. Executive agrees that during his
employment and for a period of twelve (12) months immediately following the
termination of his employment with the Company for any reason, whether with or
without cause, he will not directly or indirectly, for himself or any other
person or entity:

 

(i)          solicit, induce, recruit or encourage any of the Company’s
employees, exclusive consultants or exclusive independent contractors or any
person who provides services to the Company to terminate or reduce their
employment or other relationship with the Company;

 

(ii)         hire any individual who is (or was, within the six (6) month period
immediately preceding such hiring) an employee, exclusive consultant, or
exclusive independent contractor of the Company; or

 

(iii)        attempt to do any of the foregoing.

 

(c)          Solicitation of Customers. Executive agrees that during his
employment and for a period of eighteen (18) months immediately following the
termination of his employment with the Company for any reason, whether with or
without cause, he will not directly or indirectly, (i) solicit, entice, or
induce any Customer for the purpose of providing, or provide, products or
services that are competitive with the products or services provided by the
Company, or (ii) solicit, entice, or induce any Customer to terminate or reduce
its business with (or refrain from increasing its business with) the Company.

 

As used in this Section 10(c), “Customer” means any person or entity to which
the Company provided products or services (or was invested in products offered
by the Company), and with which Executive had contact on behalf of the Company,
within the last twelve (12) months of his employment with the Company.

 

(d)          Noncompetition. Executive agrees that during his employment and for
a period of eighteen (18) months immediately following the termination of his
employment with the Company for any reason, whether with or without cause, he
will not directly or indirectly:

 

(i)          have any ownership interest in a Competitor other than (1) Bluerock
or (2) passive investment of no more than 5% of the outstanding equity or debt
securities of a Competitor; or

 

(ii)         engage in or perform services other than Personal Activities
(whether as an employee, consultant, proprietor, partner, director or otherwise)
for any Competitor, if such services either (1) are the same as or similar to
(individually or in the aggregate) the services Executive performed for the
Company during his employment with the Company, or (2) are performed with
respect to products or services of the Competitor that are competitive with the
products or services provided by the Company with which Executive was involved
during his employment with the Company or about which he received Confidential
Information during his employment with the Company.

 

11  

 

 

As used in this section, “Competitor” means: (i) any private or publicly traded
real estate investment trust, fund or other investment vehicle or program whose
principal place of business is in the United States and whose business strategy
is based on investing in, acquiring or developing multifamily real estate,
whether directly or indirectly through joint ventures, or (ii) any entity whose
principal place of business is in the United States and that advises (including
any external advisor) such investment vehicles or programs.

 

The scope of the covenant set forth in Section 10(d) will be within or with
respect to the United States. Executive acknowledges that the Company’s
technology and products have nationwide application, including without
limitation over the Internet and that such geographic scope is therefore
reasonable.

 

(e)          Non-Disparagement. The Company and Executive each acknowledge that
any disparaging comments by either party against the other are likely to
substantially depreciate the business reputation of the other party. The Company
and Executive further agree that neither party will directly or indirectly
defame, disparage, or publicly criticize the services, business, integrity,
veracity or reputation of the of the other party, including but not limited to,
the Company or its owners, officers, directors, or employees in any forum or
through any medium of communication. Nothing in this Agreement will preclude
Executive or the Company from supplying truthful information to any governmental
authority or in response to any lawful subpoena or other legal process.

 

(f)          Executive acknowledges and agrees that during his employment with
Company he will owe the Company duties of good faith, loyalty and non-disclosure
and such statutory duties that are applicable to an officer of the Company under
the laws of the State of New York.

 

11.         Remedies. Executive acknowledges and agrees that the restrictions
set forth in this Agreement are critical and necessary to protect the Company’s
legitimate business interests; are reasonably drawn to this end with respect to
duration, scope, and otherwise; are not unduly burdensome; are not injurious to
the public interest; and are supported by adequate consideration. Executive
agrees that it would be impossible or inadequate to measure and calculate the
Company’s damages from any breach of the restrictions set forth herein.
Accordingly, Executives agrees that if he breaches or threatens to breach any of
such restrictions, the Company will have available, in addition to any other
right or remedy available, the right to obtain an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision of this Agreement. Executive further
agrees that no bond or other security will be required in obtaining such
equitable relief and he hereby consents to the issuance of such injunction and
to the ordering of specific performance. Executive further acknowledges and
agrees that (a) any claim he may have against the Company, whether under this
Agreement or otherwise, will not be a defense to enforcement of the restrictions
set forth in this Agreement, (b) the circumstances of his termination of
employment with the Company will have no impact on his obligations under this
Agreement, and (c) this Agreement is enforceable by the Company and its
respective subsidiaries, affiliates, successors and permitted assigns.

 

12  

 

 

12.         LTIP General Provisions. Distributions on LTIPs will be paid from
the date of grant; provided that, only for the Long Term Performance Awards,
distributions until the last day of the three year performance period (or the
date of forfeiture if earlier), shall be paid at the rate of ten percent (10%)
of the distributions otherwise payable with respect to LTIPs granted under such
Long Term Performance Awards; provided further, with respect to each LTIP
granted for Long Term Performance Awards and that vests in accordance with this
Agreement, Executive shall be entitled to receive, as of the date of such
vesting, a single cash payment equal to the distributions payable with respect
thereto back to the date of grant, minus the distributions already paid in
accordance with the preceding clause. The REIT will use its best efforts to
ensure that there are sufficient shares of Common Stock and/or LTIPs available
under a shareholder approved equity plan of the REIT to provide for the equity
grants described in Sections 3(b) and 4 of this Agreement; however, in the event
there are insufficient shares of Common Stock and/or LTIPs available under a
shareholder approved equity plan of the REIT to support any such grant of any
LTIPs, on the vesting date of any LTIP grant contemplated pursuant to Section
3(b) or 4, as applicable, had such LTIPs been granted as provided therein, the
Company shall make a cash payment to Executive equal to the number of LTIPs that
would have vested on such date multiplied by (a) to the extent the Economic
Capital Account Balance of the LTIPs has not achieved capital account
equivalence with a Common Unit held by the General Partner as of such date
(assuming, for purposes of this clause (a) that the LTIPs had been granted and
treated as outstanding under and received allocations and/or adjustments
pursuant to the Second Amended and Restated Agreement of Limited Partnership of
Bluerock Residential Holdings, L.P., as amended (the “LP Agreement”)), an amount
equal to such deemed Economic Capital Account Balance of the LTIPs, and (b) to
the extent the Economic Capital Account Balance of the LTIPs has achieved
capital account equivalence with a Common Unit held by the General Partner as of
such date (assuming, for purposes of this clause (b) that the LTIPs had been
granted and treated as outstanding under and received allocations and/or
adjustments pursuant to the LP Agreement), an amount equal to the average of the
closing sales price of the Common Stock for the 10 trading dates preceding the
vesting date. The capitalized terms used in this section, if not otherwise
defined in this Agreement, will have the meanings set forth in the LP Agreement.

 

13.         Additional Acknowledgments.

 

(a)          Executive and the Company each agree and intend that Executive’s
obligations under this Agreement (to the extent not perpetual) be tolled during
any period that Executive is in breach of any of the obligations under this
Agreement, so that the Company is provided with the full benefit of the
restrictive periods set forth herein.

 

(b)          Executive also agrees that, in addition to any other remedies
available to the Company and notwithstanding any provision of this Agreement to
the contrary, in the event Executive breaches in any material respect any of his
obligations under Sections 8, 9 or 10, the Company shall immediately cease all
payments and benefits (including vesting of equity-based awards) under Section 5
and will have no further obligations thereunder.

 

(c)          Executive and the Company further agree that, in the event that any
provision of Section 10 is determined by a court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic scope or too great a range of activities, that provision will be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. Each of Executive and the Company acknowledges and agrees that the
Company will suffer irreparable harm from a breach by Executive of any of the
covenants or agreements contained in Sections 8, 9, or 10. Executive further
acknowledges that the restrictive covenants set forth in those Sections are of a
special, unique, and extraordinary character, the loss of which cannot be
adequately compensated by monetary damages. Executive agrees that the terms and
provisions of Sections 8, 9, or 10 are fair and reasonable and are reasonably
required for the protection of the Company in whose favor such restrictions
operate. Executive acknowledges that, but for Executive’s agreements to be bound
by the restrictive covenants set forth in Sections 8, 9, or 10, the Company
would not have entered into this Agreement. In the event of an alleged or
threatened breach by Executive of any of the provisions of Sections 8, 9, or 10,
the Company or its successors or assigns may, in addition to all other rights
and remedies existing in its or their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other equitable
relief in order to enforce or prevent any violations of the provisions hereof
(including, without limitation, the extension of the noncompetition period or
nonsolicitation period, as applicable, by a period equal to the duration of the
violation).

 

13  

 

 

(d)          Executive and the Company further agree that REIT Operator is the
employer of Executive for all U.S. federal income tax and employment tax
purposes. In accordance with such status, to the extent that any provision
herein permits the Company to control, supervise, or otherwise determine the
rights, responsibilities, or obligations of Executive hereunder; to remunerate,
reimburse, or otherwise provide any economic benefit to Executive hereunder (or
to determine the amount of such payments or benefits); or to otherwise initiate,
terminate, or otherwise alter the terms of Executive’s employment with REIT
Operator hereunder, it is acknowledged and agreed by all parties hereto that
such actions are taken on behalf of REIT Operator, which hereby grants all
necessary power and authority to the Company to take such actions on behalf of
REIT Operator.

 

14.         Executive’s Cooperation. During the Term of Employment and, to the
extent that the Company pays Executive’s actual, reasonable and documented legal
fees for legal counsel, also for a reasonable period thereafter, Executive shall
reasonably cooperate with the Company in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company to the extent
that such investigation, proceeding or dispute may relate to matters in which
Executive has knowledge as a result of Executive’s employment with the Company
or Executive’s serving as an officer or director of the Company (including
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s request, after reasonable
notice, to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). Without limiting the
generality of the foregoing, to the extent that the Company seeks such
assistance, the Company shall use reasonable business efforts, whenever
possible, to provide Executive with reasonable advance notice of its need for
Executive’s assistance and will attempt to coordinate with Executive the time
and place at which Executive’s assistance will be provided with the goal of
minimizing the impact of such assistance on any other material pre-scheduled
business commitment that Executive may have. In the event the Company requires
Executive’s reasonable assistance or cooperation in accordance with this Section
14, the Company shall reimburse Executive solely for reasonable travel expenses
(including lodging and meals) upon submission of receipts and, for cooperation
following the Term of Employment, Executive’s actual, reasonable and documented
legal fees.

 

15.         Executive’s Representations. Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound, (b)
Executive is not a party to or bound by any employment agreement, non-compete
agreement or confidentiality agreement with any other person or entity and (c)
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that
Executive has consulted with independent legal counsel regarding Executive’s
rights and obligations under this Agreement and that Executive fully understands
the terms and conditions contained herein.

 

16.         Corporate Opportunity. Executive agrees that during his Term of
Employment and for a period of twenty-four (24) months immediately following the
termination of his employment with the Company for any reason, whether with or
without Cause, Executive will not use opportunities discovered in the course of
his employment hereunder for his own personal gain or benefit. For example, if
in in any capacity described in Section 2 of this Agreement, Executive is
approached about or otherwise becomes aware of a potential investment or other
business transaction that may be appropriate for the Company, Executive will not
take that opportunity for himself, or share or disclose it to any third party,
but rather Executive will bring it to the attention of the Chief Executive
Officer or the Board of Directors.

 

14  

 

 

17.         Insurance for Company’s Own Behalf. The Company may, at its
discretion, apply for and procure in its own name and for its own benefit life
and/or disability insurance on Executive in any amount or amounts considered
advisable. Executive agrees to cooperate in any medical or other examination,
supply any information and execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance.

 

18.         Withholding. The Company shall be entitled to deduct or withhold
from any amounts owing from the Company to Executive any federal, state, local
or foreign withholding taxes, excise tax, or employment taxes that it reasonably
determines are required to be imposed with respect to Executive’s compensation
or other payments or benefits from the Company or Executive’s ownership interest
in the Company (including wages, bonuses, the receipt or exercise of equity
options and/or the receipt or vesting of restricted equity).

 

19.         Survival. The rights and obligations of the parties under this
Agreement shall survive as provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions following the termination
of Executive’s employment with the Company, regardless of the manner of or
reasons for such termination.

 

20.         Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or mailed by prepaid first class certified
mail, return receipt requested, or mailed by overnight courier prepaid, to (a)
Executive at the address on file with the Company, and (b) Company at the
following address:

 

Notices to the Company:

 

Bluerock REIT Operator, LLC

c/o Bluerock Residential Growth REIT, Inc.

712 Fifth Avenue, 9th Floor

New York, NY 10019

 

Attention: Chair of the Board of Directors

 

Notices to Executive:

 

c/o Bluerock Residential Growth REIT, Inc.

712 Fifth Avenue, 9th Floor

New York, NY 10019

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 20, be deemed given on the
day so delivered, or, if delivered after 5:00 p.m. local time or on a day other
than a Saturday, Sunday or any day on which banks located in the State of New
York are authorized or obligated to close (a “Business Day”), then on the next
proceeding Business Day, (ii) if delivered by certified mail in the manner
described above to the address as provided in this Section 20, be deemed given
on the earlier of the third Business Day following mailing or upon receipt and
(iii) if delivered by overnight courier to the address as provided for in this
Section 20, be deemed given on the earlier of the first Business Day following
the date sent by such overnight courier or upon receipt, in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
20. Any party hereto from time to time may change its address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.

 

15  

 

 

21.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

22.         Entire Agreement. This Agreement constitutes the entire agreement
among the parties pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. For the avoidance of doubt, Executive shall not be
eligible to participate in any severance plan or program during the Term of
Employment to the extent such participation would result in a duplication of
benefits. This Agreement will control the vesting and payment of any short term
or long term incentive compensation (including equity compensation whether
settleable in cash or Common Stock) to the extent this Agreement provides for
more favorable vesting regardless of whether such awards are granted after the
Effective Date.

 

23.         No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

24.         Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

25.         Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
Executive’s rights or delegate Executive’s duties or obligations hereunder
without the prior written consent of the Company. The Company may only assign
this Agreement to a successor to all or substantially all of the business and/or
assets of the Company. As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise.

 

26.         Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice-of-law or
conflict-of-law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

27.         Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board of Directors of the Company) and Executive, and no course
of conduct or course of dealing or failure or delay by any party hereto in
enforcing or exercising any of the provisions of this Agreement (including the
Company’s right to terminate the Term of Employment for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

 

16  

 

 

28.         Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL,
RETURN RECEIPT REQUESTED, TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN THE
STATE OF NEW YORK WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 27. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

29.         Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED-FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

30.         Section 409A.

 

(a)          Interpretation. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of Section 409A of the
Code and regulations thereunder (“Section 409A”) or any exemption thereunder, to
the extent applicable, and this Agreement shall be interpreted accordingly. If
necessary, any provisions of this Agreement that would otherwise violate Section
409A shall be deemed amended to comply with Section 409A. For purposes of
Section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of any payment that constitutes deferred compensation for
purposes of Section 409A. To the extent any payment or benefit provided under
Sections 5 or 6 is contingent upon Executive’s execution of the general release
of claims described in Section 5(d)(ii), if such payment or benefit constitutes
deferred compensation for purposes of Section 409A and the 60-day period
described in Section 5(d)(ii) spans calendar years, such payment and/or benefit
shall be paid or commence, as applicable, in the latter calendar year. Executive
will be deemed to have a termination of employment for purposes of determining
the timing of any payments or benefits hereunder that constitute deferred
compensation for purposes of Section 409A only upon a “separation from service”
within the meaning of Section 409A.

 

(b)          Payment Delay. Notwithstanding any provision to the contrary in
this Agreement, if on the date of Executive’s termination of employment,
Executive is a “specified employee” (as such term is used in Section 409A), then
any amounts payable to Executive that constitute deferred compensation for
purposes of Section 409A that are payable due to Executive’s termination of
employment shall be postponed and paid (without interest) to Executive in a lump
sum on the date that is six (6) months and one (1) day following Executive’s
“separation from service” with the Company (or any successor thereto); provided,
however, that if Executive dies during such six-month period and prior to
payment of the postponed cash amounts hereunder, the amounts delayed on account
of Section 409A shall be paid to the personal representative of Executive’s
estate on the sixtieth (60th) day after Executive’s death.

 

17  

 

 

(c)          Reimbursements. All reimbursements provided under this Agreement
that constitute deferred compensation under Section 409A shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

*    *    *    *    *

 

[Signature Page Follows]

 

18  

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  Bluerock Residential Growth REIT, Inc.         By: /s/ Michael L. Konig  
Name: Michael L. Konig   Title: Authorized Signatory       Bluerock Residential
Holdings, L.P.         By: /s/ Michael L. Konig   Name: Michael L. Konig  
Title: Authorized Signatory       BLUEROCK REIT OPERATOR, LLC         By: /s/
Michael L. Konig   Name: Michael L. Konig   Title: Authorized Signatory      
/s/ R. Ramin Kamfar   R. Ramin Kamfar

 

19  

